Citation Nr: 1751912	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  14-10 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Counsel
INTRODUCTION

The Veteran had active military service from June 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the VA Regional Office (RO) in Winston-Salem, North Carolina.

In March 2017, the Veteran and his wife testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.  Additional evidence with a waiver of RO review was submitted at the hearing.  38 C.F.R. § 20.1304(c) (2017).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, bilateral hearing loss was incurred as a result of service.

2.  Resolving all doubt in the Veteran's favor, tinnitus is a symptom associated with the now service-connected bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board is granting the benefits sought on appeal, no discussion of VA's duties to notify and assist is necessary.

A. Applicable laws and regulations

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  A disability may also be service connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury; or, if it is aggravated beyond its natural progress by a service-connected disease or injury.  38 U.S.C. § 1110; 38 C.F.R. § 3.310(a), (b).

Certain disabilities, including sensorineural hearing loss and tinnitus are presumed to be service connected if manifested to a compensable degree within one year following service.  38 C.F.R. §§ 3.303, 3.307, 3.309.  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

B. Bilateral hearing loss 

In this case, the Veteran has asserted that he has suffered from bilateral hearing loss since service.  A hearing loss disability as defined by VA is shown in a March 2012 hearing loss and tinnitus examination report.  There is conflicting medical evidence regarding a nexus in this case.  The March 2012 VA examination report contains a negative nexus opinion, whereas a March 2017 private audiologist's opinion indicates that bilateral hearing loss is related to in-service acoustic trauma.  Both reviewed the Veteran's pertinent records and provided a rationale for their opinions, and the private audiologist cited to the Veteran's reported history in reaching his opinion.  The evidence in this case is in relative equipoise, and, after resolving all doubt in the Veteran's favor, service connection is found to be warranted for bilateral hearing loss.  This claim is thus granted in full.

C. Tinnitus

In this case, the Veteran has asserted that he has suffered from tinnitus since service.  The March 2012 VA examiner opined that tinnitus was at least as likely as not a symptom associated with the hearing loss.  As the Board has granted service connection for bilateral hearing loss; as the VA examiner's uncontradicted opinion relates tinnitus to hearing loss; and, after resolving all doubt in the Veteran's favor, service connection is found to be warranted for tinnitus.  This claim is thus granted in full.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


